       Case 2:20-cv-00899-LMA-JVM Document 1 Filed 03/16/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

21st JDC DISTRICT ATTORNEY,
SCOTT M. PERRILLOUX,           )
                               )
      Plaintiff,               )                  Civil Action No. 20-899
                               )
              v.               )                  JUDGE ___________________________
                               )
DEPT. OF TREASURY,             )                  MAG. JUDGE _____________________
INTERNAL REVENUE SERVICE, AND )
DEPARTMENT OF CHILDREN AND,    )
FAMILY SERVICES, CHILD SUPPORT )                  Formerly No. 2020-0000586 F
ENFORCEMENT,                   )                  21st Judicial District Court
                               )                  Parish of Tangipahoa
      Defendants.              )                  State of Louisiana

                         NOTICE OF REMOVAL OF CIVIL ACTION

       The United States gives notice of the removal of this matter entitled Scott M. Perrilloux

v. Dept. of Treasury, Internal Revenue Service, et al, No. 2020-0000586 F, 21st Judicial District

Court, Tangipahoa Parish, State of Louisiana, and respectfully represents as follows:

       1. On February 21, 2020, and within the above-named civil action, the 21st JDC District

Attorney, Scott M. Perrilloux filed his Petition for Concursus and Order to Deposit Funds into

the Registry of the Court pursuant to Louisiana Code of Civil Procedure arts. 4651-4662.

       2. Through that petition, Perrilloux seek to deposit funds in the amount of $90,896.00

into the registry of the Court so that the claimants to those funds may assert their interests and be

paid. According to the petition, the $90,896.00 are proceeds of an asset forfeiture and were

seized by a seizure warrant signed by a judge of the 21st Judicial District Court. The United

States asserts an interest in the funds by virtue of its federal tax lien, which arose on the dates

taxes were assessed and a notice of which was filed with the Clerk of Court of Livingston Parish

on May 22, 2017.


                                                   1
                                                                                                18473437.4
       Case 2:20-cv-00899-LMA-JVM Document 1 Filed 03/16/20 Page 2 of 4



       3. Copies of the petition for concursus and order are attached to this Notice of Removal.

Petitioner served these documents on the United States Attorney for the Eastern District of

Louisiana on March 10, 2020. We do not know if the Petitioner served the Attorney General.

       4. This action may be removed to the United States District Court for the Eastern District

of Louisiana pursuant to Title 28, United States Code, sections 1442(a)(1) and 1444.

       5. This Notice of Removal is filed within the time prescribed by Title 28, United States

Code, section 1446(b). Pursuant to Title 28, United States Code, section 1446(d), written notice

of this removal is being provided to all adverse parties, and a copy of this notice is being filed

with the Clerk of the 21st Judicial District Court, Tangipahoa Parish, State of Louisiana.

       6. The United States reserves all defenses that relate to jurisdiction, insufficiency of

process and service of process, sovereign immunity, and any and all defenses in law and fact it

has or may have.

       WHEREFORE, pursuant to this Notice, the United States removes the matter entitled

Scott M. Perrilloux v. Dept. of Treasury, Internal Revenue Service, et al, No. 2020-0000586 F

now pending in the 21st Judicial District Court, Tangipahoa Parish, State of Louisiana, to the

United States District Court for the Eastern District of Louisiana for such further proceedings as

may be appropriate.



Dated: March 16, 2020                                  Respectfully submitted,

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General



                                               By:    /s/ Aaron C. Brownell

                                                       AARON C. BROWNELL
                                                       FL. Bar No. 126213
                                                  2
                                                                                              18473437.4
Case 2:20-cv-00899-LMA-JVM Document 1 Filed 03/16/20 Page 3 of 4



                                   Trial Attorney, Tax Division
                                   Department of Justice
                                   P.O. Box 14198
                                   Washington, DC 20044
                                   Telephone: (202) 514-6070
                                   aaron.c.brownell@usdoj.gov




                               3
                                                                   18473437.4
       Case 2:20-cv-00899-LMA-JVM Document 1 Filed 03/16/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I certify that true and correct copies of the foregoing Notice of Removal of Civil Action,
has been served upon the following by depositing copies in the United States mail, first class
postage prepaid, this 16th day of March, 2020:


Terrence Callahan
Through his attorney
Nicole Burdett
607 St. Charles Ave., STE 300
New Orleans, LA 70130

Kathy C. Alford
Supervising Attorney
Department of Children and Family Services
606 S. First St.
Amite, LA 70422
(Defendant on the Concursus)

Scott M. Perrilloux
c/o LeAnne Malnar
110 N. Bay Street
Courthouse Bldg., Rm 204
Amite, LA 70422
(Counsel for Petitioner on the Concursus)




                                                     /s/ Aaron C. Brownell

                                                     AARON C. BROWNELL
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice




                                                4
                                                                                           18473437.4
